Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 1 of 41 PageID #: 16159




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 ResMan, LLC,                                  §
                                               §
 Plaintiff,                                    §
                                               §
 v.                                            §     Civil Action No. 4:19-CV-00402-ALM
                                               §
 Karya Property Management, LLC,               §                 JURY TRIAL
 And Scarlet InfoTech, Inc. d/b/a              §
 Expedien, Inc.                                §
                                               §
 Defendants.                                   §
                                               §
                                               §

                            JOINT FINAL PRE-TRIAL ORDER

        Pursuant to the Court’s Scheduling Order (Dkt. 84), Plaintiff ResMan, LLC (“Plaintiff”
 or “ResMan”) and Defendants Karya Property Management, LLC (“Karya”) and Scarlet
 Infotech, Inc. d/b/a Expedien, Inc. (“Expedien”) (collectively “Defendants,” and together with
 ResMan, the “Parties”) file this Joint Final Pretrial Order in advance of the Final Pretrial
 Conference scheduled for September 4, 2020.

 A.     COUNSEL FOR THE PARTIES

        Counsel for Plaintiff:

        Maria Wyckoff Boyce, Lead Attorney
        Texas SBN 22095050
        maria.boyce@hoganlovells.com
        Cristina Espinosa Rodriguez
        Texas SBN 00793701
        cristina.rodriguez@hoganlovells.com
        Jillian C. Beck
        Texas SBN 24082672
        jillian.beck@hoganlovells.com
        Ira Jamshidi
        Texas SBN 24092574
        ira.jamshidi@hoganlovells.com
        S. Lee Whitesell
        Texas SBN 24093356
        lee.whitesell@hoganlovells.com
        HOGAN LOVELLS US LLP
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 2 of 41 PageID #: 16160




       609 Main Street, Suite 4200
       Houston, Texas 77002
       T (713) 632-1400
       F (713) 632-1401

       Jessica L. Ellsworth (pro hac vice)
       jessica.ellsworth@hoganlovells.com
       HOGAN LOVELLS US LLP
       555 Thirteenth Street, NW
       Washington, DC 20004
       T (202) 637-5600
       F (202) 637-5910

       Michael E. Jones
       Texas SBN 10929400
       POTTER MINTON, P.C.
       110 North College, Ste. 500
       Tyler, Texas 75702
       T (903) 597-8311
       F (903) 593-0846

       Tommy Jacks
       jacks@fr.com
       Texas Bar No. 10452000
       FISH RICHARDSON P.C.
       111 Congress Avenue, Ste. 810
       Austin, TX 78701
       Tel: (512) 472-5070
       Fax: (512) 320-8935

       Daniel C. Winston (pro hac vice)
       dwinston@choate.com
       Greta A. Fails (pro hac vice)
       gfails@choate.com
       CHOATE, HALL & STEWART LLP
       Two International Place
       Boston, MA 02110
       T (617) 248-5000
       F (617) 248-4000


       Counsel for Defendants:

       Michael E. Richardson, Lead Attorney
       State Bar No. 24002838
       mrichardson@beckredden.com

                                              2
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 3 of 41 PageID #: 16161




       Seepan V. Parseghian
       State Bar No. 24099767
       sparseghian@beckredden.com
       BECK REDDEN LLP
       1221 McKinney Street, Suite 4500
       Houston, TX 77010
       Telephone: (713) 951-3700
       Facsimile: (713) 951-3720

       Richard A. Sayles
       State Bar No. 17697500
       dsayles@bradley.com
       Mark D. Strachan
       State Bar No. 19351500
       mstrachan@bradley.com
       BRADLEY ARANT BOULT CUMMINGS LLP
       4400 Renaissance Tower
       1201 Elm Street
       Dallas, Texas 75270
       Telephone No. (214) 939-8700
       Facsimile No. (214) 939-8787

 B.    STATEMENT OF JURISDICTION

       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331,
       and original jurisdiction under the Computer Fraud and Abuse Act (CFAA), 18 U.S.C. §
       1030, and the Federal Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836. This Court
       has supplemental jurisdiction over Plaintiff’s state law claims because they arise out of
       the same transactions and occurrences and are within the same case or controversy
       pursuant to 28 U.S.C. § 1367.

       Jurisdiction is not disputed.

 C.    NATURE OF ACTION

       Plaintiff’s Statement:

       This is an action for breach of contract, tortious interference with a contract, violation of
       the Computer Fraud and Abuse Act, declaratory judgment, and misappropriation of trade
       secrets. The technology at issue is Property Management System (“PMS”) software.

       ResMan alleges that its former customer Karya breached its contractual obligations to
       ResMan by using ResMan’s proprietary and confidential information for unauthorized
       purposes.




                                                3
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 4 of 41 PageID #: 16162




       ResMan further alleges that Karya breached its contractual obligations to ResMan by
       providing Karya’s third party software consultant, Expedien, with extensive unauthorized
       access to ResMan’s proprietary and trade secret software platform for the express
       purpose of usurping and unfairly building upon ResMan’s investments in the ResMan
       Platform.

       ResMan further alleges that Karya misappropriated ResMan’s trade secrets related to the
       ResMan Platform, in violation of federal and state statutes.

       ResMan further alleges that Karya violated the Computer Fraud and Abuse Act by
       accessing ResMan’s protected computer without authorization or by exceeding
       authorized access.

       ResMan further alleges tortious interference against Expedien for, among other things,
       inducing Karya to breach its contractual obligations to ResMan.

       ResMan further alleges that Expedien misappropriated ResMan’s trade secrets related to
       the ResMan Platform, in violation of federal and state statutes.

       ResMan further alleges that Expedien violated the Computer Fraud and Abuse Act by
       accessing ResMan’s protected computer without authorization.

       ResMan denies that it ever breached the MSA and further denies that its trade secrets are
       publicly available information or that they were not reasonably protected.

       Against both Defendants, ResMan seeks actual damages, punitive damages, injunctive
       relief, declaratory relief, attorneys’ fees, costs, and expenses.


       Defendants’ Statement:

       Defendants deny ResMan’s allegations. In particular, Karya denies that it breached the
       Master Services Agreement (“MSA”) with ResMan and alleges that ResMan has failed to
       demonstrate both causation and damages related to a purported breach. Karya further
       alleges that ResMan’s claims of breach of contract are barred by ResMan’s first material
       breach of the MSA. Karya further denies that it misappropriated ResMan’s alleged trade
       secrets related to the ResMan software, and alleges that ResMan’s trade secrets claims
       fail because, among other things, ResMan has not identified trade secrets with sufficient
       particularity, it has not shown misappropriation, its alleged trade secrets are publicly
       available information, and ResMan has failed to take adequate measures to protect the
       secrecy of its alleged trade secrets. Karya further contends that ResMan has failed to
       demonstrate both causation and damages.

       Expedien denies that it tortiously interfered with the ResMan-Karya MSA, the terms of
       which it was unaware. Expedien further denies that it misappropriated ResMan’s alleged
       trade secrets and reiterates Karya’s relevant allegations above.

                                               4
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 5 of 41 PageID #: 16163




       Defendants deny violating the Computer Fraud and Abuse Act (“CFAA”), and further
       allege that, pursuant to the CFAA, ResMan has not shown “loss,” that Defendants acted
       with wrongful intent, or that Defendants engaged in wrongful conduct.

       Defendants further deny that ResMan is entitled to recover any damages or injunctive
       relief, and dispute the nature and extent of ResMan’s claim for damages and injunctive
       relief.

 D.    CONTENTIONS OF THE PARTIES

       The parties agree that by providing these contentions, no party is conceding the validity
       or truth of any other party’s contentions or that all such contentions will be appropriate
       for determination by the factfinder. In addition, no party waives any right to object to the
       admissibility of any evidence or to challenge the legal or factual sufficiency of any claim
       or defense.

       Plaintiff’s Contentions:

       a) Factual Contentions

          1.    ResMan’s primary product and service offering is the password-protected
                ResMan Platform (defined below), a property management software system for
                multifamily property managers, owners, and operators.

          2.    ResMan owns all Subscription Services, ResMan Technology, Deliverables, and
                Intellectual Property Rights therein (collectively, the “ResMan Platform”), as
                those terms are defined in ResMan’s Master Subscription Agreement (“MSA”).

          3.    ResMan owns all trade secrets and confidential or proprietary information
                related to the password-protected ResMan Platform. This information has been
                and remains confidential and derives independent economic value from not
                being generally known to, or readily ascertainable through proper means by,
                another person who can obtain economic value from the disclosure or use of the
                information.

          4.    ResMan has not authorized the use or disclosure of its information except under
                the terms of confidentiality agreements, including the MSA.

          5.    The ResMan Platform is used in, and intended for use in, interstate commerce.

          6.    The password-protected ResMan Platform was built by ResMan employees who
                never accessed any competing property management software systems while
                developing the ResMan Platform.




                                                5
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 6 of 41 PageID #: 16164




          7.   Since the first launch of a ResMan Platform version with limited functionality
               in late 2012/early 2013, the ResMan Platform has developed significantly and
               continues to be updated on a consistent and ongoing basis.

          8.   ResMan has spent over $12 million from 2008 to mid-2019 just in labor costs
               for research and development to develop the password-protected ResMan
               Platform.

          9.   ResMan has taken, and continues to take, reasonable measures to maintain the
               secrecy of its information contained on the password-protected ResMan
               Platform.

         10.   ResMan employees and contractors all sign agreements requiring them to
               maintain the confidentiality of ResMan’s information.

         11.   ResMan requires employee badges for entrance into its facilities and maintains
               an employee manual, which employees sign, requiring employees to maintain
               the confidentiality of ResMan’s information.

         12.   ResMan maintains physical and electronic protections over the ResMan
               Platform, marks certain documents with internal use restrictions and copyright
               protections, and actively polices the unauthorized disclosure and use of its
               confidential information.

         13.   ResMan has given demonstrations of limited portions of the ResMan Platform
               only to potential customers and in a commercial context.

         14.   On March 1, 2012, ResMan was awarded a registered copyright by the United
               States Copyright Office for a previous version of the ResMan Platform. The
               Copyright Office requires only a fraction of the total source code to be
               deposited to receive a copyright on the source code. In line with the Copyright
               Office’s deposit requirement, ResMan disclosed, at most, 0.1% of the source
               code for the 2012 version of the ResMan Platform. ResMan has not sought a
               registration on the 2018-19 version of the ResMan Platform that Defendants
               accessed and misused.

         15.   Karya was founded in 2014.

         16.   Karya’s primary business is the management of multifamily properties in Texas
               and other states.

         17.   Karya is owned by Swapnil Agarwal, Vivek Shah, and Manish Patel.

         18.   Karya is closely affiliated with Nitya Capital, which is owned by Karya co-
               owners Swapnil Agarwal and Vivek Shah.

         19.   On July 3, 2017, before Karya became a ResMan customer and during initial
               contract negotiations, ResMan sent David Flores (then Director of Acquisitions

                                             6
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 7 of 41 PageID #: 16165




                    and Asset Management for Nitya Capital, LLC) a PDF copy of the MSA, a link
                    to the MSA on ResMan’s website, and a blank order form expressly requiring
                    Karya’s agreement to the terms of the MSA as a condition of becoming a
                    customer. Mr. Flores sent this information—including the PDF copy of the
                    MSA, the link to the MSA on ResMan’s website, and the blank order form—to
                    high-level Karya executives, including Swapnil Agarwal, Mark Pearson,
                    Manish Patel, Ashwin Shetty, Robert Billings, and Jeffrey Gomez. Karya also
                    consulted its Legal Counsel, Mr. Pearson, regarding the terms of the MSA.

            20.     On July 18, 2017, Karya executed its first order form—agreeing to the MSA—
                    and became a ResMan customer. Karya then executed thirteen additional and
                    similar order forms—further agreeing each and every time to the MSA—
                    between August 16, 2017 and February 4, 2019. Karya’s Chief Technology
                    Officer Jeffrey Gomez was authorized to sign and did sign each of the 14
                    ResMan order forms on behalf of Karya.

            21.     The ResMan order forms that Karya signed each state: “By signing this order
                    form, you agree to the terms of ResMan’s Master Subscription Agreement
                    (MSA), available online at the following link: https://myresman.com/master-
                    subscription-agreement/. The Master Subscription Agreement (the ‘Agreement’)
                    constitutes a legally binding contract between Karya Management Company,
                    LLC and ResMan, LLC, a Utah limited liability corporation.” 1

            22.     From July 18, 2017 to August 4, 2019, Karya was licensed to use the password-
                    protected ResMan Platform for certain of its multifamily properties, subject to
                    the terms of the order forms and the MSA.

            23.     Karya knew that its access to the password-protected ResMan Platform was
                    conditioned on Karya’s promise to maintain the confidentiality of the
                    information and to use ResMan’s confidential information only as authorized.

            24.     Karya knew that it was obligated not to disclose ResMan’s confidential
                    information to third parties.

            25.     Since at least May 2016, prior to contracting with ResMan, Karya planned to
                    develop a property management software system.

            26.     Expedien has never licensed a property management software system from
                    anyone, including ResMan.




 1
  This language is used verbatim in thirteen of Karya’s fourteen ResMan order forms. The sole order form that uses
 different language instead states it is a “legally binding contract between Karma Ventures, LLC and ResMan, LLC.”
 However, like the other order forms, this order form still designates “Karya Property Management, LLC” as the
 “Customer” and is signed by Karya’s Chief Technology Officer Jeffrey Gomez.


                                                        7
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 8 of 41 PageID #: 16166




         27.   Prior to their work on Arya, neither Karya nor Expedien (nor any of their
               employees) had ever developed a property management software system, nor
               completed development of any type of comprehensive software system.

         28.   ResMan requires customers to agree to ResMan’s MSA—an agreement ResMan
               also posts on its website—before customers receive user IDs and passwords to
               access the ResMan Platform.

         29.   Once a customer, such as Karya, executes its first order form and agrees to be
               bound by the MSA, that customer has the ability to create its own user IDs and
               passwords for accessing the ResMan Platform.

         30.   According to the MSA between Karya and ResMan, Karya agreed that user IDs
               and passwords cannot be shared with any third party without ResMan’s
               authorization.

         31.   ResMan has never authorized Karya to share user IDs or passwords obtained
               from ResMan.

         32.   When a customer relationship terminates, ResMan terminates the former
               customer’s access to the password-protected ResMan Platform.

         33.   In November 2017, Karya gave Expedien a user ID (“jagarwal”) and password
               to access the ResMan Platform without ResMan’s knowledge or permission.

         34.   Expedien used the “jagarwal” user ID and password provided by Karya to log
               into the ResMan Platform eleven times between November 9, 2017 and
               November 28, 2017, once from Texas and ten times from India.

         35.   Nitya Capital is an “affiliated company” of Karya, as that term is used in the
               Karya-Expedien Master Services Agreement executed on January 10, 2018.

         36.   Expedien knew that Karya and ResMan were parties to the MSA.

         37.   Expedien and Karya knew that Expedien was not a party to the MSA.

         38.   It is common knowledge in the property management industry that access to a
               PMS platform is confidential.

         39.   Expedien knew that using the passwords Karya illegally provided to it was
               improper. Expedien intentionally chose to access the ResMan Platform despite
               this knowledge.

         40.   On March 1, 2018, in violation of the MSA, Karya created and gave Expedien a
               “team” user ID (“eteam”) and password to access the password-protected
               ResMan Platform.



                                             8
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 9 of 41 PageID #: 16167




         41.   On March 5, 2018, in violation of the MSA, Karya created and gave Expedien
               another user ID (“nvarshney”) and password to access the password-protected
               ResMan Platform.

         42.   In violation of the MSA, Karya’s Chief Technology Officer Jeffrey Gomez
               distributed and directed the distribution of these additional user IDs and
               passwords to Expedien’s Nishant Varshney, one of the lead developers of the
               Arya system.

         43.   In violation of the MSA, Karya also illegally provided access to the password-
               protected ResMan Platform to independent contractor John Greene around
               March 2018.

         44.   In violation of the MSA, Karya also illegally provided access to the password-
               protected ResMan Platform to independent contractor Malik Merchant around
               July 31, 2018.

         45.   Karya’s multiple distributions of ResMan Platform user IDs and passwords
               were, individually and collectively, breaches of the MSA.

         46.   From March 2018 to March 2019, Expedien used the “eteam” user ID—that
               Karya had given to Expedien—to access the ResMan Platform from India
               almost daily during the normal Monday-Friday work week, and predominantly
               during the business day in India.

         47.   Expedien used the “eteam” user ID to access multiple portions of all of the
               ResMan Platform Modules. Expedien also accessed the ResMan Knowledge
               Base, which is password protected and contains instructional information about
               how to use various features and functions in the ResMan Platform and contains
               no Karya-specific information or data.

         48.   Karya and Expedien jointly participated in at least 100 hours of screen-sharing
               teleconferences (“Screen Shares”) during which Karya employees logged into
               the password-protected ResMan Platform, illegally shared the ResMan
               computer screens with Expedien, and illegally showed Expedien features, flows,
               and other aspects of the password-protected ResMan Platform.

         49.   In addition to the above, on multiple occasions, Karya separately sent Expedien
               screenshots of and documents relating to the password-protected ResMan
               platform over email and by posting materials to a shared Google Drive.

         50.   Karya and Expedien, illegally and in violation of the MSA, used ResMan’s
               confidential information to build Arya.

         51.   The use of the ResMan Platform by a direct competitor of ResMan is a violation
               of the MSA.



                                             9
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 10 of 41 PageID #: 16168




         52.   Karya also gave Expedien user IDs and passwords to access RealPage, Inc.’s
               proprietary PMS software, in addition to user IDs and passwords of at least
               three other proprietary property management-related products. As with
               ResMan, Defendants were not authorized by these software providers to provide
               access to Expedien or to use their software to develop Arya.

         53.   From early 2018 to mid-2019, Expedien directly accessed the password-
               protected RealPage software using the user IDs and passwords provided by
               Karya without RealPage’s permission.

         54.   ResMan was first made aware of Arya in late November 2018, when ResMan’s
               President Elizabeth Francisco attended the Multifamily Leadership Summit, at
               which Swapnil Agarwal spoke publicly about Arya. Until November 2018,
               ResMan was not aware that Karya was developing Arya.

         55.   In December 2018, Karya publicly announced Arya on Karya’s Facebook and
               LinkedIn pages.

         56.   In early 2019, ResMan sent a letter to Karya asking to discuss Arya. Karya did
               not respond. In the meantime, Karya continued to access the password-
               protected ResMan Platform and provide confidential information from the
               ResMan Platform to Expedien. Expedien and Karya also continued to work on
               Arya.

         57.   Only after ResMan’s outside counsel contacted Karya’s internal counsel did
               ResMan receive any response from Karya about Arya. On March 26, 2019,
               Karya admitted that it had given ResMan Platform user IDs and passwords to an
               unnamed third-party software consultant to work on and develop Arya.

         58.   Even after Expedien’s direct access to the ResMan Platform was revoked,
               Karya continued to illegally send Expedien screenshots and other confidential
               information from the ResMan Platform which Expedien used to develop Arya.
               Expedien knew that it was not authorized to receive information from the
               password-protected ResMan Platform.

         59.   Karya intended to use Arya both for internal purposes and to sell to third parties.

         60.   ResMan terminated its contract with Karya and revoked Karya’s access to the
               ResMan Platform effective August 4, 2019.

         61.   Defendants’ actions have caused ResMan harm and benefitted Defendants.

         62.   The MSA obligates Karya to pay ResMan’s attorneys’ fees and costs incurred in
               enforcing the MSA.

         63.   The MSA obligated Karya to comply with applicable laws.



                                              10
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 11 of 41 PageID #: 16169




         64.   Defendants acquired ResMan’s trade secrets and/or confidential or proprietary
               information through improper means.

         65.   Defendants knew or had reason to know that ResMan’s trade secrets and/or
               confidential or proprietary information had been acquired by improper means.

         66.   Defendants knew that Karya was obligated to maintain the secrecy of ResMan’s
               information and to only use ResMan’s information as authorized by the MSA.

         67.   Defendants did not independently develop or otherwise use proper means to
               develop the ResMan information that Defendants used.

         68.   Defendants intentionally misappropriated ResMan’s information and intended
               to cause ResMan substantial injury or harm.

         69.   Alternatively, each Defendant was at minimum grossly negligent in consciously
               disregarding the extreme degree of risk of which it was consciously aware and
               proceeding with conscious indifference to ResMan’s rights.

         70.   Defendants’ intentional misappropriation of ResMan’s information resulted
               from Defendants’ conscious disregard of ResMan’s rights as the owner of the
               information.

         71.   ResMan has complied with the MSA at all times and fully performed under the
               MSA.

       b) Legal Contentions

          1.   Breach of Contract (Against Karya).

                     On July 18, 2017, Karya and ResMan entered into the MSA. The MSA
               imposed strict use restrictions and confidentiality obligations, including but not
               limited to prohibiting access to the password-protected ResMan Platform by
               third parties and/or for the purposes of analyzing the platform to develop
               competing software products.

                    Karya breached multiple provisions of the MSA by, among other actions,
               providing multiple non-transferable User IDs and passwords to the confidential
               ResMan Platform to its third-party contractor Expedien so that Karya and
               Expedien could analyze the ResMan Platform and use it to develop a competing
               software.

                    Karya’s violations of the Defend Trade Secrets Act, the Texas Uniform
               Trade Secrets Act, and the Computer Fraud and Abuse Act further constitute
               breaches of the MSA.




                                              11
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 12 of 41 PageID #: 16170




                     ResMan specifically alleges that Karya breached at least the following
               provisions of the MSA: Introduction, 2.7, 2.8, 3.1, 3.5, 3.6, 6.1, 7.1, 7.2, and
               7.3.

                    ResMan was and continues to be damaged by Karya’s breaches, including
               by the misuse of its confidential information and the use of the confidential
               ResMan Platform to develop a competing software.

          2.   Tortious Interference with a Contract (Against Expedien).

                    Expedien willfully and intentionally interfered with the known contractual
               agreement between ResMan and Karya by actively encouraging Karya to
               provide, and conspiring with Karya to receive and use on a continuing basis,
               Karya’s ResMan Platform User IDs and passwords in violation of the MSA.

                    Expedien further willfully and intentionally interfered with the known
               contractual agreement between ResMan and Karya by accessing the password-
               protected ResMan Platform without authorization from ResMan on an ongoing
               and continual basis and by developing competing software derived from the
               improper access to the ResMan Platform.

          3.   Misappropriation of Trade Secrets (Against All Defendants).

                     The trade secrets owned by ResMan and improperly acquired by
               Defendants include the features, functionality, processes and screen flows,
               reports, ResMan Platform Modules, and ResMan Knowledge Base, individually
               and the foregoing compiled together as the ResMan Platform, all of which
               constitute secret information that is reasonably protected by ResMan and that
               derives independent economic value from its secrecy.

                   Defendants improperly acquired these trade secrets in violation of
               numerous provisions of the MSA and through misrepresentations.

                     Karya disclosed ResMan’s trade secrets and both Defendants used these
               trade secrets without ResMan’s consent to create a PMS software to directly
               compete with ResMan.

                     At the time of the disclosure and use, Defendants knew or had reason to
               know that Karya’s knowledge of ResMan’s trade secrets was acquired under
               circumstances giving rise to a duty to maintain the secrecy of or limit the use of
               the trade secrets, including the contractual duty imposed by the MSA.

                     Further, Expedien used ResMan’s trade secrets without ResMan’s consent
               to create competing software. Expedien, at the time of such use, knew or had
               reason to know that its knowledge of the trade secrets was derived from an
               entity, Karya, that owed a duty to the party seeking relief, ResMan, to maintain
               the secrecy of or limit the use of the trade secrets.


                                              12
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 13 of 41 PageID #: 16171




                    Defendants’ actions have resulted in violations of the Defend Trade
               Secrets Act (DTSA), 18 U.S.C. § 1839, and the Texas Uniform Trade Secrets
               Act (TUTSA), Tex. Civ. Prac. & Rem. Code § 134A.001.

          4.   Violation of Computer Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030
               (Against All Defendants).

                     The ResMan Platform resides on ResMan’s computers and on its
               computer network, including servers, which Defendants accessed and used in
               the United States and India. Such computers, servers, and computer networks
               function with individual data processing devices and are used in or affect
               interstate and foreign commerce and communication, and are therefore a
               “protected computer” under 18 U.S.C. § 1030(e)(2).

                    Defendants knowingly and with intent to defraud accessed ResMan’s
               protected computer without authorization or by exceeding authorized access.
               Through this unauthorized access, Defendants obtained information that is
               confidential and proprietary, and which provides a competitive advantage.

                     Defendants knowingly and with intent to defraud trafficked in passwords
               or similar information through which a computer may be accessed without
               authorization, and such trafficking affected interstate or foreign commerce.

                    Defendants also conspired to commit and/or attempted to commit the
               foregoing offenses.

          5.   Declaratory Judgment Pursuant to 28 U.S.C. § 2201 (Against Karya).

                     As described above, Karya breached the MSA. As a result, ResMan has
               suffered and will continue to suffer damages and irreparable harm.

                    ResMan seeks a judgment declaring that:

                    (a) Karya has breached one or more provisions of the MSA;

                    (b) ResMan was entitled to terminate the MSA;

                    (c) the Arya product is a derivative, improvement, enhancement and/or
                    extension of ResMan’s Platform and confidential and proprietary
                    information;

                    (d) pursuant to the MSA and/or applicable law, including but not limited
                    to under MSA ¶¶ 1.12, 1.5 and 5.1, ResMan is the rightful owner of the
                    Arya product and all related work product;

                    (e) ResMan is entitled to its attorneys’ fees; and



                                              13
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 14 of 41 PageID #: 16172




                       (f) any and all other declaratory relief that is appropriate and just in these
                       circumstances.

            6.    Relief Sought.

                       ResMan seeks the following damages and relief in this action:

                            i. Direct, incidental, consequential, and all other forms of general or
                               special compensatory damages, for the harm to ResMan’s business
                               and/or property, including, without limitation, ResMan’s lost
                               profits, reasonable royalties, and expenses incurred in
                               investigating, responding to, or remediating Defendants’
                               misconduct;

                           ii. Disgorgement to ResMan of Defendants’ unjust or ill-gotten gains,
                               restitution, or any similar legal or equitable relief;

                          iii. Exemplary and/or punitive damages in the maximum amount
                               allowed under the U.S. Constitution and other applicable state and
                               federal law;

                          iv. All fees and costs of suit, including attorneys’ fees, expert witness
                              fees, taxable and nontaxable costs, and any other expenses related
                              in any way to the investigation, litigation, and resolution of this
                              lawsuit;

                           v. Pre-judgment and post-judgment interest at the maximum rate
                              permitted by law or in equity;

                          vi. Injunctive relief, as appropriate to remedy any harm to ResMan,
                              remediate any unjust gains Defendants have obtained, and prevent
                              any further such unjust gains;

                          vii. Declaratory judgment; and

                         viii. All other and further relief warranted by the evidence, Defendants’
                               conduct, or as the Court deems just and equitable.


       Defendants’ Contentions:

       a.        Factual Contentions

       1.        Amongst ResMan’s various products and services, ResMan offers a property
                 management software (“PMS”) platform for multifamily property managers,
                 owners, and operators called ResMan Multifamily (hereinafter “ResMan
                 software,” “ResMan platform” or “ResMan PMS”), which is the software at issue


                                                14
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 15 of 41 PageID #: 16173




             in this dispute. ResMan’s other software offerings include ResMan Commercial,
             ResMan Affordable, and ResMan Marketing.

       2.    ResMan has authorized the use or disclosure of the ResMan software without
             requiring the signing of an MSA, non-disclosure agreement, or any other
             contractual obligation in at least the following ways:

             a. On March 1, 2012, ResMan was awarded a registered copyright by the United
                States Copyright Office for the ResMan PMS. The copyrighted material
                consists of over 50 pages of ResMan source code, which discloses
                approximately 100 services that form the ResMan PMS such as accounting
                and applicant screening. In addition, the copyrighted material contains
                numerous lines of “human readable” source code comments that provide
                insight into the inner workings of the source code disclosed in the copyright.
                ResMan’s copyright does not contain any redactions.

             b. Once ResMan developed the ResMan PMS, it also began to market its product
                by making various aspects of the ResMan PMS available to the general public
                without restriction. ResMan has posted several videos, including tutorials and
                prerecorded webinars, on social media platforms like Vimeo and YouTube
                that are available to the general public. These videos, some of which are over
                an hour long and provide detailed walkthroughs of ResMan features,
                functionality, and screens, can be viewed by the public without a
                confidentiality or non-disclosure agreement. At least 44 distinct screens of the
                ResMan PMS have been disclosed in the videos posted to Vimeo. ResMan
                posted at least nine more videos discussing various features and functions of
                the ResMan software to Vimeo that have since been taken down or are no
                longer available upon searching for ResMan’s videos on Vimeo. A ResMan
                customer also posted about ten hours of training videos on YouTube that
                showed access to and various features and functionality of the ResMan
                system. ResMan only issued takedown notices on the basis that “software
                interface is shown” after the filing of this lawsuit, and Defendants pointed out
                the existence of those videos.

             c. ResMan has also disclosed the ResMan PMS to thousands of prospective
                customers in at least three ways without requiring them to sign a
                confidentiality or non-disclosure agreement.

             d. First, ResMan provides webinars, which are 15-20 minute long, prerecorded
                demonstrations by a ResMan representative navigating through the ResMan
                software.

             e. Second, ResMan is a frequent participant in trade shows, where it will have a
                booth set up with a ResMan representative logged into the ResMan PMS
                providing a 5-10 minute overview of the system.



                                             15
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 16 of 41 PageID #: 16174




             f. Third, ResMan offers prospective customers an in-depth demonstration of the
                ResMan PMS either online or at their office, which typically entails a large
                group of employees and can last anywhere from 45 minutes to two hours. The
                demo involves a ResMan representative who is logged onto the ResMan PMS
                walking the prospective customer through the platform, with the customer
                being able to ask questions or request that specific features or functionality be
                demonstrated. As a result of the demonstration, the prospective customer
                receives an in-depth overview of the features and functionality offered by the
                system, the look and feel of the system, and to see various workflows.
                Sometimes, ResMan will provide additional demonstrations to the prospective
                customer in order to advance the prospect through the sales process.
                ResMan’s base of approximately 515-520 customers and 40 percent lead
                conversion rate would suggest that ResMan has provided at least 1,300 of
                these in-depth demonstrations online or in prospective customer offices—
                without any confidentiality or non-disclosure obligation. Typically a
                demonstration is provided to multiple representatives of a prospective
                customer.

             g. ResMan’s own website contains numerous disclosures of its Application
                Programming Interface (“API”) which is provided for the specific purpose of
                showing third-party developers how to interact with the ResMan system and
                how various aspects of its internal functionality operate. The API also
                discloses various aspects of the ResMan software solution such as data types,
                formats, structure, and input and output streams within the ResMan
                application and system and includes information on accessing certain of the
                ResMan Platform’s features, including Accounts, Accounting, Leasing,
                Events, and Purchase Orders.

             h. ResMan only requires that one employee/representative from a customer sign
                the order form (not the MSA). Yet, dozens if not hundreds, of employees per
                customer use the ResMan platform. The ResMan platform has no mechanism
                in place to ensure that these additional employees – who are not familiar with
                the terms of the MSA – are familiar with these restrictions. This means that
                thousands of individuals—only a fraction of whom actually signed an order
                form—have accessed the ResMan PMS and seen its various functions and
                features. ResMan does not have any mechanism in place to ensure that they
                are each aware of the use restrictions in the MSA.

       3.    ResMan developed the desktop version of the ResMan PMS from 2008-2010 and
             the cloud-based version in 2011-2012. ResMan developed both the desktop and
             cloud-based versions of its software from 2008-2012 for approximately $790,417.
             ResMan spent about $350,000 from 2008-2010 on the desktop application, and
             about $440,417 in 2011-2012 developing the cloud-based version of its software.

       4.    Nick Olsen (“Olsen”), the head developer of the ResMan software, was still in
             college pursuing a bachelor’s degree when ResMan’s predecessor company,
             Sequoia Property Management, hired him in 2008 to be the sole software

                                              16
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 17 of 41 PageID #: 16175




             developer for the ResMan software desktop application. At the time, Olsen did
             not have any direct software development experience other than performing
             quality assurance testing while in high school for a company called Integrated
             Data Systems. And prior to developing the cloud-based version of the ResMan
             software in 2011-2012, neither Olsen nor anyone else on his team of five software
             developers had experience with property management software or the broader
             property management field.

       5.    The barriers to entering the market for property management software solutions
             are low in terms of the required skill, time, and expense. At a high level, there are
             numerous competitors in the PMS market. The Gartner report ResMan relies
             upon analyzed at least twenty to thirty competitors in the PMS market and
             identified over a hundred more PMS providers. Further, RealPage, a longstanding
             leader in the PMS market acknowledged in its annual report to investors that it
             “face[s] intense competitive pressures,” the “market for many of our solutions is
             intensely competitive, fragmented and rapidly changing,” and that “[s]ome of
             these markets have relatively low barriers to market entry.” RealPage also
             projected that “[w]ith the introduction of new technologies and market entrants,
             [it] expect[ed] competition to intensify in the future.” In its most recent annual
             report issued in March 2020, RealPage even recognized that its own “existing or
             potential clients have developed or may develop their own solutions that may be
             competitive with our solutions.”

       6.    Karya was founded in 2014 by Swapnil Agarwal. Since inception, Karya has
             grown its portfolio to over 16,000 units across the United States in the Houston,
             Dallas, San Antonio, Austin, Salt Lake City, Las Vegas, and Kansas City areas.
             To accommodate its rapid growth, Karya now employs over 1,000 people in its
             corporate and various field offices.

       7.    Karya has as its sole manager Swapnil Agarwal, and its members are Mr.
             Agarwal, Vivek Shah, and Manish Patel are also members in Karya.

       8.    Karya serves as property manager for multifamily properties for which Nitya
             serves as sponsor.

       9.    On June 26, 2017, David Ganc from ResMan provided an in-depth demonstration
             of the ResMan PMS to Karya representatives for approximately one and a half
             hours without requiring Karya to sign a non-disclosure agreement (“NDA”) or
             other contract. Mr. Ganc sent an NDA for Karya to sign only after the
             demonstration was completed. On June 28, 2017, Karya signed the NDA but
             deleted a provision therein requiring Karya to aid ResMan in marketing and
             selling the ResMan PMS. ResMan never responded to this change in the terms of
             the NDA. Instead, without a fully executed NDA in place, it provided Karya with
             temporary credentials that allowed “sandbox” access to the ResMan PMS on June
             29, 2017.



                                              17
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 18 of 41 PageID #: 16176




       10.   The ResMan order forms that Karya signed each state that it contains no
             “complicated legal terms or tiresome passages of legal terminology” and that
             ResMan has “no desire to trick you.” It is only in the fine print in the last
             paragraph of the order form that ResMan mentions the MSA, which ResMan
             incorporates in the order form via a written hyperlink to the online version of the
             MSA found on ResMan’s website.

       11.   ResMan does not require customers to sign the MSA itself or acknowledge that
             they are aware of it. ResMan also does not require its sales representatives to
             provide the customer with a copy of the MSA or to explain its terms. The same
             holds true for ResMan’s “Terms and Conditions” document.

       12.   After the customer receives initial access to the ResMan PMS, ResMan gives the
             customer the authority to generate credentials to access the software. ResMan
             also does not impose any limits on the number of credentials a customer can
             create and does not require a user to acknowledge that the platform is proprietary
             and/or subject to use restrictions. And it does not incorporate a “time-out”
             mechanism pursuant to which a user will be automatically logged out of the
             ResMan PMS after a period of inactivity, thus allowing someone without
             credentials to access the ResMan PMS. The result is that “thousands, if not tens
             of thousands, have accessed the platform,” and “thousands, if not tens of
             thousands, have seen the various functions and how they interact and flow.”

       13.   Pursuant to the MSA, ResMan’s customers like Karya own all right, title, and
             interest and any and all intellectual property rights for the data that they submit,
             upload, import, process, collect, produce, make available, or that result from their
             use of the ResMan PMS.

       14.   Once a customer signs the ResMan order form, ResMan does not take any
             measures to monitor customer use of the ResMan PMS apart from relying on
             customers’ adherence to the MSA. Although ResMan does not take any
             additional measures to monitor customer access to the ResMan PMS, it does
             possess the capability to create information security protocols whereby it could
             control the credentials that customers generate. ResMan also does not take
             advantage of its ability—through its data tracking when a customer creates
             credentials, how often the ResMan PMS is accessed, and the geographic locations
             of access—to create protocols through which it can identify red flags indicating
             unauthorized use or disclosure of the ResMan PMS.

       15.   When a customer relationship terminates, ResMan terminates the former
             customer’s access to the ResMan Platform. However, ResMan does not require
             that the former customer return ResMan training manuals, user manuals, reports,
             and other documentation related to the ResMan software. None of ResMan’s
             documents are marked as “confidential,” “proprietary,” or contain any notice that
             they are subject to confidentiality restrictions.



                                              18
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 19 of 41 PageID #: 16177




       16.   Pursuant to Section 2.1 of the MSA, ResMan agreed to make the software
             services purchased by Karya in the work order forms available to Karya for the
             applicable term. Moreover, pursuant to Section 2.7 of the MSA, ResMan agreed
             to provide customer support services to Karya for the software services purchased
             by Karya for the entirety of the applicable term. Pursuant to Section 6.2.3 of the
             MSA, ResMan warranted that it would “perform within the terms of [the MSA]
             and the other documentation and specifications provided by ResMan to [Karya].”
             Included in this “other documentation and specifications” was ResMan’s pricing
             proposal to Karya dated June 21, 2017, in which ResMan described the various
             software services it would provide to Karya. These services included, among
             others, “ResMan Custom Financial, Operational, and Affordable Portfolio level
             Reporting Engine,” and “functionality to integrate third party payment, screening,
             or revenue management partners into the workflow with custom organization
             branding and workflow options.”

       17.   Both during onboarding and during use of the ResMan software, Karya
             customized, configured, and altered the ResMan software’s settings to suit its
             unique business needs.

       18.   ResMan did not perform as promised as Karya regularly faced problems with
             various aspects of the ResMan software. Paramount among these problems was
             ResMan’s failure to generate custom reports that Karya had requested. In the
             instances where ResMan did provide custom reporting, they would be plagued by
             long delays, which rendered the report less helpful as it no longer reflected timely
             data that Karya needed to operate its business. The ResMan software also had
             problems syncing with Karya’s property webpages such that critical information
             like unit floorplans did not properly display in the ResMan software.

       19.   In addition to reporting and syncing issues, Karya encountered problems with the
             ResMan software’s ability to integrate with third-party services. For example,
             Karya was forced to devote significant time and resources to resolve issues related
             to multiple payments batching integration with PayLease, a third-party vendor
             that integrated into the ResMan software. Furthermore, ResMan’s integration
             with another third-party vendor, CoreLogic, lacked screening services, reporting,
             and support that Karya needed, thus forcing Karya to switch from CoreLogic to
             BetterNOI, another third-party vendor. Moreover, because ResMan did not have
             a resident portal mobile application, Karya desired to partner with a third-party
             vendor called Aavgo, but ResMan refused to integrate Aavgo into its software for
             Karya’s use. These problems and failures on the part of ResMan caused Karya to
             incur unnecessary lost time, resources, and expense to resolve or work around in
             order to perform its property management functions.

       20.   Karya regularly contacted the ResMan HelpDesk, which was supposed to provide
             Karya with customer support in order to resolve the aforementioned issues.
             However, ResMan sometimes failed to respond to Karya’s customer support
             requests altogether, forcing Karya to escalate the issue with its designated
             ResMan representative, who would apologize for ResMan’s non-responsiveness

                                              19
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 20 of 41 PageID #: 16178




             and inability to resolve the problems with the ResMan software. ResMan’s
             failure and delays in responding to Karya’s customer support requests—let alone
             its inability to resolve them—caused Karya to incur unnecessary lost time,
             resources, and expense to resolve or work around these issues in order to perform
             its property management functions. Starting in July 2018, Karya began cancelling
             ResMan’s tenant screening services for 21 of its properties.

       21.   As a result of the frustrations and shortcomings it experienced using ResMan and
             other available solutions, Karya decided to develop its own property management
             software and engaged Expedien in that effort in late 2017. In doing so,
             Defendants set out to create a different property management software system
             than ResMan.

       22.   In preparing its proposal, Statement of Work, and systems context to Karya for
             the Arya project, Expedien reviewed a variety of sources including PMS
             platforms like ResMan, RealPage, Buildium, AppFolio, Entrata, and Yardi, books
             and articles such as “Property Management A-Z” by Dick Jonilonis, videos
             demonstrating various PMS platforms, and websites like Capterra comparing
             PMS solutions and their features. In addition, Ashwin Shetty, Karya’s Chief
             Operating Officer, identified and explained to Expedien the modules that Karya
             wanted to be included in its in-house software platform.

       23.   Expedien assumed that Karya and ResMan had likely signed a contract but was
             otherwise unaware of its terms.

       24.   Defendants’ development of the Arya software included, among other things, the
             following:

             a. Beginning in February 2018, Karya and Expedien held weekly
                teleconferences and workshops in which Karya corporate staff like Sayde
                Camacho and regional managers like Bushra Majeed and Kathy Maxie
                explained Karya’s business processes and provided feedback on the initial
                workflow and requirements documents that Expedien drafted for the different
                sections and modules of the Arya software. These workshops included screen
                sharing to facilitate communication.

             b. Karya also provided Expedien with its own templates, application forms,
                checklists, and training manuals used by property staff so that Expedien could
                further understand Karya’s workflows and incorporate the documents’ content
                into the software specifications being developed. Karya also provided
                Expedien with an Excel-based, custom tool that it had developed for
                accounting.

             c. Also in February 2018, one of the Expedien project managers, Nishant
                Varshney, visited Karya’s offices in Houston for about six to seven weeks, in
                which time he learned from Karya corporate and regional managers about
                Karya’s business processes, workflows, and requirements for an in-house

                                            20
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 21 of 41 PageID #: 16179




                software platform. He also made on-site visits to Karya’s properties where he
                discussed Karya’s business needs and current pain points with property
                managers.

             d. Karya and Expedien also hired John Greene in March 2018 to serve as a
                subject matter expert given his previous experience developing his own
                property management software platform and working for a property
                management company. Karya and Expedien also hired Malik Merchant in
                July 2018 to serve as Karya’s project coordinator in Karya’s Houston office in
                an effort to streamline communication channels and productivity between
                Karya and Expedien as development continued through the rest of 2018 and
                into 2019.

             e. As work on the requirements of some modules and coding on others continued
                into early 2019, Karya and Expedien continued to hold teleconferences as
                necessary to address specific questions that Expedien had about particular
                Karya business processes or workflows.

             f. By March 2019, Expedien had completed the requirements for all Arya
                modules and had completed enough coding on certain modules to issue
                Release 1 for user acceptance testing (“UAT”). UAT took place for a period
                of a few weeks to months and entailed testing the Arya prototype modules to
                confirm that they met the requirements that Karya and Expedien had
                identified. In no part of testing did the UAT team refer to or make
                comparisons with the ResMan software platform. Rather, the UAT team ran
                the Arya prototype through scenarios of Karya business processes that it had
                devised such as entering a guest card or lease application, and provided
                Expedien with feedback after observing how the Arya prototype handled the
                scenarios.

       25.   Expedien and Karya shared a Google Drive folder for housing documents relevant
             to the Arya project. The documents on the Google Drive were accessed and
             shared on an as-needed basis such that permissions were required to access certain
             folders or documents.

       26.   While Expedien initially estimated a one-year timeline to develop Arya, it
             encountered delays (typical of a software development project) that resulted in a
             revised Statement of Work in June 2018. By January 2020—almost two years
             since beginning work on the Arya project—Expedien had completed coding for
             Release 1 modules and the large majority of Release 2 modules, all of which
             require and are awaiting testing by Karya.

       27.   From February 2018 through December 2019, the Arya project cost Karya
             approximately $1,359,527.85 in fees billed by Expedien. This cost does not
             reflect the hundreds (if not thousands) of hours of additional time and resources


                                             21
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 22 of 41 PageID #: 16180




             spent by Karya employees who assisted Expedien in the software development
             process.

       28.   Defendants neither had access to nor used ResMan’s source code, architecture, or
             other back-end information in developing Arya.

       29.   Defendants’ only access to ResMan was on the front end of the software as an end
             user.

       30.   The practice of discussing concerns and pain points with existing software
             solutions is legitimate and pervasive in the industry, and one that ResMan itself
             regularly engages in as part of its marketing efforts.             ResMan’s sales
             representatives have a practice of conducting “discovery” calls with potential new
             customers, during which ResMan sales representative ask the potential customer a
             standard set of questions and then record his/her responses. The form that is used
             as the script for the call, and into which the answers are recorded, starts by asking
             the potential customer which software solution they are currently using and then
             includes a section titled “Pain Points & Motivation.” The Pain Points &
             Motivation section includes questions such as:

                What are some of the challenges you’re looking to solve aside from the hefty
                 cost?
                Is there anything that you feel you are not getting from your current solution
                 that you would want from a product or support standpoint?
                What do you like most about the current software solutions that you utilize?
                How do you feel about the support you currently experience from your
                 providers?
                How does your onsite team and other stakeholders feel about the current
                 solution?

             ResMan’s Sr. Vice President of Sales, Greg Demski, described the purpose of the
             discovery call as designed to “understand [the potential customer’s] needs, pain
             points, different solutions that they’re currently using today, what they like, what
             they don’t like, then we will determine if there’s a buying criteria and it’s a – a
             viable prospect that meets the needs of our services.”

             ResMan’s own marketing brochure also proudly states that ResMan was “[b]uilt
             by property managers for property managers” and “intimately knows the
             shortcomings of the available software in the market and has used that knowledge
             to build a best-in-class solution.”

       31.   ResMan also commissioned Sterling Associates to conduct a “confidential market
             due diligence report” based on more substantive, “in-depth ResMan customer
             interviews, as well as in-depth interviews of users of other property management
             software,” which involved discussions of customers’ pain points with different
             property management software platforms.

                                              22
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 23 of 41 PageID #: 16181




       32.   Olsen, ResMan’s lead software developer and current Vice President of
             Development, highlighted as one of his achievements in developing the ResMan
             software “interview[ing] and document[ing] industry professionals on their
             struggles and difficulties with current solutions provided by the market.”

       33.   Karya and Expedien recorded approximately 50 of their weekly teleconferences
             and workshops that lasted for an estimated total of 100-200 hours. Out of these
             recordings, ResMan has identified five in which ResMan screens are shown.
             ResMan’s own evidence further indicates that, at most, the ResMan PMS was
             shown for approximately two hours and 40 minutes out of an estimated total 100-
             200 hours of screen sharing.

             In addition, at least one of the recordings cited by ResMan does not show the
             functions or features of the ResMan PMS itself, but rather, the operation and
             integration of a third-party applicant screening service called Blue Moon. As
             Sayde Camacho (“Camacho”) shows Expedien in the video, ResMan simply
             populates its applicant screening form with content directly from one of two
             sources: (1) Blue Moon, which itself uses publicly available forms from the Texas
             Apartment Association; or (2) forms created by Karya. Camacho also states
             more than once that Karya does not want Arya’s integration with Blue Moon to be
             done like ResMan, which she describes as “very confusing.”

             Without the Blue Moon recording, which runs for about one hour and ten
             minutes, Karya showed the ResMan PMS to Expedien during screen sharing for
             merely one and a half hours, or 0.75-1.5% of the total teleconference recording
             time. And in this short span, Karya and Expedien view screens that ResMan itself
             has publicly disclosed in several marketing videos such as its “Boardroom”
             layout.

       34.   The ResMan and Arya platforms do not share the same look and feel on the front
             end of the software. The ResMan and Arya platforms also have significant
             technical, functional, and aesthetic differences.

       35.   Unlike ResMan, the Arya software does not implement traditional reporting tools.
             Instead, Arya implements “smart tables” to provide Karya with a tailored, flexible
             approach to report creation that was lacking in ResMan.

       36.   To the extent the Arya software contains similar modules and functionalities as
             the ResMan PMS, this is due to the fact that certain core functions and features
             are common across PMS platforms. In describing the work he performed to
             develop the ResMan software in 2008-2011 on his LinkedIn profile, Olsen stated
             that he “[t]ranslated common workflows and processes used by those in the
             industry into simple and easy to use software solutions.” As a result, in
             comparing ResMan’s features and functionality with other PMS products on the
             market, Olsen explained that “[i]t’s the same business” with similar workflows;


                                             23
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 24 of 41 PageID #: 16182




              differences arise amongst competing PMS platforms in the way they execute the
              common set of workflows and processes.”

       37.    The Pendo software data on which ResMan relies to show the alleged volume of
              Expedien’s access to the ResMan software is unreliable and flawed. The
              “Duration” field, for example, purports to identify the amount of time Expedien
              spent on each page in milliseconds. But numerous entries are in the single
              digits—implying that a user viewed a page in a matter of single milliseconds—
              while others are inexplicably listed at 0. Further, hundreds of entries have the
              exact same numerical value, suggesting that Expedien spent the exact same
              amount of time viewing numerous pages to the millisecond—a practically
              impossible result.

       38.    ResMan terminated its contract with Karya and revoked Karya’s access to the
              ResMan Platform effective August 4, 2019 despite Karya’s request that the parties
              extend the contract and Karya to continue compensating ResMan for its services
              for at least 180 days after receiving notice of ResMan’s intent to terminate, but
              ResMan refused.

       b.     Legal Contentions

       Breach of Contract

       1.     Karya contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Karya breached the MSA.

       2.     Karya contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that the entire ResMan PMS is “Confidential
              Information” pursuant to the MSA.

       3.     Karya contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Defendants copied or reverse-engineered the
              ResMan PMS in developing the Arya PMS.

       4.     Karya contends that ResMan’s claims are barred by ResMan’s first material
              breach of the MSA.

       5.     Karya contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Karya’s alleged breach proximately caused
              ResMan damages.

       6.     Karya contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that it has incurred damages, if any, caused by
              Karya’s alleged breach of the MSA or the dollar amount thereof.

       Tortious Interference


                                             24
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 25 of 41 PageID #: 16183




       1.     Expedien contends that ResMan’s tortious interference claim is preempted by its
              claims pursuant to the Texas Uniform Trade Secrets Act.

       2.     Expedien contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Expedien was aware or had knowledge of the
              terms of the MSA between Karya and ResMan.

       3.     Expedien contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Expedien willfully and intentionally
              interfered with the ResMan-Karya MSA.

       4.     Expedien contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Expedien’s alleged interference proximately
              caused ResMan damages.

       5.     Expedien contends that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that it has incurred damages, if any, caused by
              Expedien’s alleged interference or the dollar amount thereof.

       Misappropriation of Trade Secrets

       1.     Defendants contend that ResMan has failed to identify its alleged trade secrets
              with sufficient particularity.

       2.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that ResMan has information that:

              (i)    derives independent economic value from not being generally known or
                     readily ascertainable through proper means by another person who can
                     obtain economic value from the disclosure or use of the information; and

              (ii)   ResMan has taken reasonable measures to protect as secret.

       3.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that its alleged trade secrets are secret and not
              publicly disclosed.

       7.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Defendants misappropriated its alleged trade
              secrets, as opposed to independently developing the features about which ResMan
              complains or acquiring them elsewhere.

       8.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that features and functions that are similar in
              ResMan and Arya are not common to property management software in general.


                                             25
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 26 of 41 PageID #: 16184




       9.    Defendants contend that ResMan cannot meet its burden of proving, by a
             preponderance of the evidence, that its entire software platform, which it claims to
             be a trade secret, is secret and not publicly disclosed.

       10.   To the extent ResMan is found to sufficiently identify its individual trade secrets,
             Defendants contend that ResMan cannot meet its burden of proving, by a
             preponderance of the evidence, that the 165 features and eight process flows that
             ResMan alleges are trade secrets are not common to the PMS market, not
             separated from matters of general knowledge or those in the PMS market, and not
             plainly obvious, such as, but not limited to, the following:

                A2: system should post rent to resident ledger every month;
                A7: ability to check availability of unit;
                A10-A12: ability to add, delete, and edit employment and other income;
                A16: ability to initiate move-out;
                A21: ability to view lease information of a resident;
                A23-A24: ability to attach and delete documents;
                A25-A26: ability to print forms and documents;
                A27-A28: ability to view documents;
                A36-A37: ability to edit and view personal information for a resident;
                A38-A40: ability to add, delete, and view a pet’s information;
                A41: ability to view resident’s outstanding dues;
                A64: ability to look up or search resident;
                B7-B8, B11: ability to accept, decline, or cancel an application;
                B9 and B18: ability to approve or submit an application form;
                B12: ability to capture an applicant move in date;
                B28: ability to sign lease contract;
                B33: ability to print;
                C3: API interface;
                C8: system to be able to publish reports in different formats (PDF, Excel,
                 Word, etc.);
                F5 and F8: ability to accept, make changes to, or reject purchase order; and
                H4: ability to view bills.

       11.   To the extent ResMan is found to sufficiently identify its compilation trade
             secrets, Defendants contend that ResMan cannot meet its burden of proving, by a
             preponderance of the evidence, that the components in its compilation trade
             secrets fit together in a unique and valuable way that is not publicly known.

       12.   Defendants contend that ResMan cannot meet its burden of proving, by a
             preponderance of the evidence, that Defendants’ alleged misappropriation of the
             alleged trade secrets proximately caused ResMan damages.




                                              26
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 27 of 41 PageID #: 16185




       13.    Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that it incurred damages caused by Defendants’
              alleged misappropriation of the alleged trade secrets or the dollar amount thereof.

       14.    Defendants contend that ResMan cannot meet its burden of proving, by clear and
              convincing evidence, that Defendants’ alleged misappropriation was willful and
              malicious.

       CFAA

       1.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Defendants have:

              a. Intentionally accessed a computer without authorization or exceeded
                 authorized access, and thereby obtained information from ResMan’s protected
                 computer;

              b. Knowingly and with intent to defraud accessed ResMan’s protected computer
                 without authorization or exceeded authorized access, and obtained anything of
                 value; or

              c. Knowingly and with intent to defraud trafficked in passwords or similar
                 information through which a computer may be accessed without authorization,
                 and such trafficking affected interstate or foreign commerce.

       2.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that it has incurred investigative costs or the dollar
              amount thereof.

       3.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that its alleged investigative costs were reasonable
              and separate from litigation expenses.

       Declaratory Judgment

       1.     Defendants contend that the Court should decline to decide ResMan’s claims for
              declaratory judgment as such claims are redundant of ResMan’s affirmative
              claims. See St. Paul Ins. Co. v. Trejo, 39 F.3d 585, 590-91 (5th Cir. 1994); Rail
              Scale, Inc. v. Balanced Railscale Certification, LLC, No. 2:15-CV-02117-RSP,
              2017 WL 319077, at *2 (E.D. Tex. Jan. 23, 2017). Defendants additionally
              incorporate by reference the contested issues identified in this section as well as:

       2.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Karya was in breach of the MSA.




                                               27
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 28 of 41 PageID #: 16186




       3.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that it was entitled to terminate the MSA.

       4.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Arya is a derivative, improvement,
              enhancement, and/or extension of ResMan’s software.

       5.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that Karya is not the rightful owner of the Arya
              software.

       Monetary Damages (with respect to claims for breach of contract, tortious interference,
       misappropriation of trade secrets, CFAA violations, and declaratory judgment)

       1.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, its lost profits caused by any particular aspect of
              the Defendants’ alleged conduct or by the conduct viewed as a whole.

       2.     Defendants contend that ResMan has not adequately disaggregated or
              differentiated the damages it allegedly suffered as a result of Defendants’ conduct
              from losses attributable to other causes and/or conduct that was not a violation of
              ResMan’s legal rights.

       3.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, a reasonable royalty on future revenue from sales
              of the Arya software.

       4.     Defendants contend that the attorneys’ fees and expenses that ResMan incurred in
              this lawsuit were neither reasonable nor necessary.

       Injunctive Relief

       1.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that it has suffered irreparable injury proximately
              caused by Defendants’ alleged conduct.

       2.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that its alleged injury outweighs the damage that
              the relief sought would cause Defendants.

       3.     Defendants contend that ResMan cannot meet its burden of proving, by a
              preponderance of the evidence, that remedies available at law are inadequate to
              compensate for ResMan’s alleged injury.




                                              28
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 29 of 41 PageID #: 16187




       4.    Defendants contend that ResMan cannot meet its burden of proving, by a
             preponderance of the evidence, that the public interest would not be disserved by
             a permanent injunction.

       5.    Defendants contend that ResMan cannot demonstrate that the scope of the
             injunctive relief it seeks is proportional to the alleged harm it is intended to
             prevent, or that it is the most narrowly tailored relief available to address the
             alleged irreparable injury.


 E.    STIPULATIONS AND UNCONTESTED FACTS

       1.    ResMan is a limited liability company with its principal place of business at 2901
             Dallas Pkwy, Suite 200, Plano, Texas 75093.

       2.    The ResMan Platform is a cloud-based SaaS platform hosted on Microsoft Azure
             servers and is used on properties in multiple states in the United States.

       3.    ResMan has been developing the ResMan Platform since 2008.

       4.    Since the first launch of the cloud-based version of the ResMan Platform in late
             2012/early 2013, the ResMan Platform continues to be updated.

       5.    The ResMan Platform includes:

                 i. at least 1,000 distinct URLs/screens;

                ii. core modules including: Leasing (which includes Prospects and Lead
                    Management, Applicant, and Resident), Maintenance, Accounting (which
                    includes Accounts Receivable, Accounts Payable, and Cash Management),
                    Property Configuration, Administration, Reporting, and Tools (the
                    “ResMan Platform Modules”);

               iii. reporting capabilities which allow users the ability to generate over 200
                    reports; and

                iv. a Knowledge Base, containing instructional information about how to use
                    various features and functions in the ResMan Platform.

       6.    Karya is a Texas limited liability company with its principal place of business at
             8901 Gaylord Drive, Suite 100, Houston, Texas 77024.

       7.    Karya has always—up to and including the present—managed its properties using
             property management software systems licensed from a property management
             software provider—specifically, ResMan, Entrata, Inc. (“Entrata”), RealPage, Inc.
             (“RealPage”), and/or AppFolio, Inc. (“AppFolio”).



                                             29
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 30 of 41 PageID #: 16188




       8.    On July 18, 2017, Karya executed its first order form and became a ResMan
             customer. Karya then executed thirteen additional order forms between August
             16, 2017 and February 4, 2019. Karya’s Chief Technology Officer Jeffrey
             Gomez was authorized to sign and signed each of the 14 ResMan order forms on
             behalf of Karya.

       9.    Expedien is a corporation with its principal place of business at 13710 Creek
             Lane, Houston, Texas 77077. Expedien also maintains offices in Gurgaon, India.

       10.   In late 2017, Karya and Expedien initiated discussions about designing and
             developing a property management software system for Karya, which Defendants
             later named Arya.

       11.   The ResMan Platform cannot be accessed without a user ID and password.

       12.   Upon executing their first order form, ResMan customers, including Karya, are
             provided a user ID and password to access the ResMan Platform.

       13.   Once a customer, such as Karya, executes its first order form, that customer has
             the ability to create its own user IDs and passwords for accessing the ResMan
             Platform.

       14.   When customers log into the ResMan Platform, they access the cloud-based
             portions of the Platform, the servers upon which the Platform is hosted, and the
             network upon which the Platform runs.

       15.   In November 2017, Karya gave Expedien a user ID (“jagarwal”) and password to
             access the ResMan Platform.

       16.   On January 8, 2018, Karya and its affiliated companies and Expedien executed a
             Master Services Agreement (“Karya-Expedien Master Services Agreement”) to
             govern the design and development of Arya, effective as of December 19, 2017.

       17.   Swapnil Agarwal was authorized to sign and signed the Karya-Expedien Master
             Services Agreement on behalf of Karya and its affiliated companies. Jiten
             Agarwal was authorized to sign and signed the Karya-Expedien Master Services
             Agreement on behalf of Expedien.

       18.   Karya and Expedien executed their first Statement of Work under the Karya-
             Expedien Master Services Agreement on January 10, 2018.

       19.   On March 1, 2018, Karya gave Expedien a second user ID (“eteam”) and
             password to access the ResMan Platform.

       20.   On March 5, 2018, Karya gave Expedien a third user ID (“nvarshney”) and
             password to the ResMan Platform.



                                            30
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 31 of 41 PageID #: 16189




       21.      Karya’s Chief Technology Officer Jeffrey Gomez distributed and directed the
                distribution of these additional user IDs and passwords to Expedien’s Nishant
                Varshney.

       22.      Karya also provided access to the ResMan Platform to Expedien’s independent
                contractor John Greene around March 2018.

       23.      Karya also provided access to the ResMan Platform to Expedien’s independent
                contractor Malik Merchant around July 31, 2018.

       24.      Karya’s CEO, Swapnil Agarwal, publicly announced that Karya was building the
                Arya software at the Multifamily Leadership Summit in Scottsdale, Arizona in
                November 2018. In attendance was ResMan’s President, Elizabeth Francisco.

       25.      In December 2018, Karya publicly marketed the fact that it was working on Arya
                in a video posted to Karya’s Facebook and LinkedIn pages.

 F.    CONTESTED ISSUES OF FACT AND LAW

       Plaintiff’s Statement of Contested Issues

       Breach of Contract

             1. Whether Karya breached the MSA.

             2. The extent to which ResMan was damaged by Karya’s breaches of the MSA.

             3. Whether, as a result of Karya’s breaches of the MSA, ResMan suffered
                irreparable harm for which money damages do not provide an adequate remedy.

             4. The amount of damages, attorneys’ fees, costs, and expenses and the nature of the
                injunctive relief to be assessed against Karya as a result of Karya’s breaches of
                the MSA.

       Tortious Interference

             1. Whether Expedien tortiously interfered with the MSA between ResMan and
                Karya.

             2. The extent to which ResMan was damaged by Expedien’s tortious interference
                with the MSA between ResMan and Karya.

             3. The extent to which the harm caused by Expedien’s wrongful conduct results
                from fraud, malice, or gross negligence.

             4. Whether, as a result of Expedien’s tortious interference, ResMan suffered
                irreparable harm for which money damages do not provide an adequate remedy.

                                                31
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 32 of 41 PageID #: 16190




          5. The amounts of actual and punitive damages and the nature of the injunctive relief
             to be assessed against Expedien as a result of its tortious interference.

       Misappropriation of Trade Secrets (State and Federal)

          1. Whether the ResMan information that Karya and/or Expedien obtained and/or
             used in the formation of Arya constituted or contained one or more of ResMan’s
             trade secrets. Specifically:

                  a. Whether ResMan has information;

                  b. Whether ResMan’s information derives independent economic value,
                     actual or potential, from not being generally known to, and not being
                     readily ascertainable through proper means by, another person who can
                     obtain economic value from the disclosure or use of the information; and

                  c. Whether ResMan has taken reasonable measures under the circumstances
                     to keep the information secret.

          2. Whether Defendants have misappropriated ResMan’s trade secrets by one or more
             of the following:

                  a. Acquiring ResMan’s trade secrets with knowledge or reason to know that
                     the trade secrets were acquired by improper means;

                  b. Using and/or disclosing ResMan’s trade secrets without ResMan’s
                     consent, after having used improper means to acquire knowledge of
                     ResMan’s trade secrets;

                  c. Using and/or disclosing ResMan’s trade secrets without ResMan’s
                     consent, and, at the time of the disclosure and/or use, knowing or having
                     reason to know that knowledge of ResMan’s trade secrets was derived
                     from or through a person who used improper means to acquire the trade
                     secret;

                  d. Using and/or disclosing ResMan’s trade secrets without ResMan’s
                     consent, and, at the time of the disclosure and/or use, knowing or having
                     reason to know that Karya’s knowledge of ResMan’s trade secrets was
                     acquired under circumstances giving rise to a duty to maintain the secrecy
                     of or limit the use of the trade secrets; or

                  e. Using and/or disclosing ResMan’s trade secrets without ResMan’s
                     consent, and, at the time of the disclosure and/or use, knowing or having
                     reason to know that knowledge of ResMan’s trade secrets was derived


                                              32
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 33 of 41 PageID #: 16191




                    from or through a person who owed a duty to ResMan to maintain the
                    secrecy of or limit the use of the trade secret.

          3. Whether Defendants’ misappropriation was willful and malicious.

          4. The extent to which ResMan was damaged by Defendants’ misappropriation of
             ResMan’s trade secrets.

          5. Whether, as a result of Defendants’ misappropriation of ResMan’s trade secrets,
             ResMan suffered irreparable harm for which money damages do not provide an
             adequate remedy.

          6. The amounts of actual and punitive damages, attorneys’ fees, costs, and expenses
             and the nature of the injunctive relief to be assessed against Defendants for the
             misappropriation of ResMan’s trade secrets.

       Violation of Computer Fraud and Abuse Act

          1. Whether Defendants are liable under the Computer Fraud and Abuse Act by doing
             one or more of the following:

                 a. Intentionally accessing a computer without authorization or by exceeding
                    authorized access, and thereby obtaining information from ResMan’s
                    protected computer;

                 b. Knowingly and with intent to defraud accessing ResMan’s protected
                    computer without authorization or by exceeding authorized access, and
                    obtaining anything of value; or

                 c. Knowingly and with intent to defraud trafficked in passwords or similar
                    information through which a computer may be accessed without
                    authorization, and such trafficking affected interstate or foreign
                    commerce.

          2. Whether Defendants conspired to commit and/or attempted to commit any of the
             foregoing acts.

          3. The extent to which ResMan was damaged by Defendants’ violations of the
             Computer Fraud and Abuse Act.

          4. The amount of actual damages and the nature of injunctive relief to be assessed
             against Defendants for their violations of the Computer Fraud and Abuse Act.

       Declaratory Judgment

          1. Whether Karya breached one or more provisions of the MSA.

                                             33
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 34 of 41 PageID #: 16192




          2. Whether ResMan was entitled to terminate the MSA.

          3. Whether Arya is a derivative, improvement, enhancement and/or extension of
             ResMan’s Platform and/or ResMan’s other confidential and proprietary
             information.

          4. Whether, pursuant to the MSA, ResMan is the rightful owner of Arya and all
             related work product.

          5. The amount of attorneys’ fees, costs, and expenses to which ResMan is entitled.

       Defendants’ Statement of Contested Issues

       Defendants reserve the right to supplement these contested issues of law and fact based
       on forthcoming rulings on the pending motions listed in section I, infra.

       Breach of Contract

          1. Whether ResMan has proven by a preponderance of the evidence that Karya
             breached the MSA.

          2. Whether Karya has proven by a preponderance of the evidence that ResMan
             committed the first material breach of the MSA.

          3. Whether ResMan has proven by a preponderance of the evidence that Karya’s
             alleged breach proximately caused ResMan damages.

          4. Whether ResMan has proven by a preponderance of the evidence that it has
             incurred damages, if any, caused by Karya’s alleged breach of the MSA, and if so,
             the dollar amount thereof.

       Tortious Interference

          1. Whether ResMan has proven by a preponderance of the evidence that Expedien
             was aware or had knowledge of the terms of the MSA between Karya and
             ResMan.

          2. Whether ResMan has proven by a preponderance of the evidence that Expedien
             willfully and intentionally interfered with the ResMan-Karya MSA.

          3. Whether ResMan has proven by a preponderance of the evidence that Expedien’s
             alleged interference proximately caused ResMan damages.




                                             34
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 35 of 41 PageID #: 16193




          4. Whether ResMan has proven by a preponderance of the evidence that it has
             incurred damages, if any, caused by Expedien’s alleged interference, and if so, the
             dollar amount thereof.

       Misappropriation of Trade Secrets

          1. Whether ResMan has identified its alleged trade secrets with sufficient
             particularity.

          2. Whether ResMan has proven by a preponderance of the evidence that ResMan has
             information that:

              (i)    derives independent economic value from not being generally known or
                     readily ascertainable through proper means by another person who can
                     obtain economic value from the disclosure or use of the information; and

              (ii)   ResMan has taken reasonable measures to protect as secret.

          3. Whether ResMan has proven by a preponderance of the evidence that its alleged
             trade secrets are secret and not publicly disclosed.

          5. Whether ResMan has proven by a preponderance of the evidence that Defendants
             misappropriated its alleged trade secrets, as opposed to independently developing
             the features about which ResMan complains or acquiring them elsewhere.

          6. Whether ResMan has proven by a preponderance of the evidence that features and
             functions that are similar in ResMan and Arya are not common to property
             management software in general.

          7. Whether ResMan has proven by a preponderance of the evidence that Defendants’
             alleged misappropriation proximately caused ResMan damages.

          8. Whether ResMan has proven by a preponderance of the evidence that it incurred
             damages caused by Defendants’ alleged misappropriation, and if so, the dollar
             amount thereof.

          9. Whether ResMan has proven by clear and convincing evidence that Defendants’
             alleged misappropriation was willful and malicious.

       CFAA

       1. Whether ResMan has proven by a preponderance of the evidence that Defendants
          have:




                                              35
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 36 of 41 PageID #: 16194




              a. Intentionally accessed a computer without authorization or exceeded
                 authorized access, and thereby obtained information from ResMan’s protected
                 computer;

              b. Knowingly and with intent to defraud accessed ResMan’s protected computer
                 without authorization or exceeded authorized access, and obtained anything of
                 value; or

              c. Knowingly and with intent to defraud trafficked in passwords or similar
                 information through which a computer may be accessed without authorization,
                 and such trafficking affected interstate or foreign commerce.

          2. Whether ResMan has proven by a preponderance of the evidence that it has
             incurred investigative costs, and if so, the dollar amount thereof.

          3. Whether ResMan has proven by a preponderance of the evidence that its alleged
             investigative costs were reasonable.

       Declaratory Judgment

       Defendants believe that the Court should decline to decide ResMan’s claims for
       declaratory judgment as such claims are redundant of ResMan’s affirmative claims. See
       St. Paul Ins. Co. v. Trejo, 39 F.3d 585, 590-91 (5th Cir. 1994); Rail Scale, Inc. v.
       Balanced Railscale Certification, LLC, No. 2:15-CV-02117-RSP, 2017 WL 319077, at
       *2 (E.D. Tex. Jan. 23, 2017). Defendants additionally incorporate by reference the
       contested issues identified in this section as well as:

          1. Whether ResMan has proven by a preponderance of the evidence that Karya was
             in breach of the MSA.

          2. Whether ResMan has proven by a preponderance of the evidence that it was
             entitled to terminate the MSA.

          3. Whether ResMan has proven by a preponderance of the evidence that Arya is a
             derivative, improvement, enhancement, and/or extension of ResMan’s software.

          4. Whether ResMan have proven by a preponderance of the evidence that Karya is
             not the rightful owner of the Arya software.

       Monetary Damages (with respect to claims for breach of contract, tortious interference,
       misappropriation of trade secrets, CFAA violations, and declaratory judgment)

       1. Whether ResMan has proven by a preponderance of the evidence and to a reasonable
          certainty its lost profits caused by Defendants’ alleged conduct.




                                             36
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 37 of 41 PageID #: 16195




          2. Whether ResMan has proven by a preponderance of the evidence the amount by
             which Defendants were unjustly enriched resulting from Defendants’ alleged
             conduct.

          3. Whether ResMan has adequately disaggregated or differentiated the damages it
             allegedly suffered as a result of Defendants’ conduct from losses attributable to
             other causes and/or conduct that were not in violation of ResMan’s legal rights.

          4. Whether ResMan has proven by a preponderance of the evidence a reasonable
             royalty on future revenue from sales of the Arya software.

          5. Whether the attorneys’ fees and expenses that ResMan incurred in this lawsuit
             were reasonable and necessary.

       Injunctive Relief

          1. Whether ResMan has proven by a preponderance of the evidence that it has
             suffered irreparable injury proximately caused by Defendants’ alleged conduct.

          2. Whether ResMan has proven by a preponderance of the evidence that its alleged
             injury outweighs the damage that the relief sought would cause Defendants.

          3. Whether ResMan has proven by a preponderance of the evidence that remedies
             available at law are inadequate to compensate for ResMan’s alleged injury.

          4. Whether ResMan has proven by a preponderance of the evidence that the public
             interest would not be disserved by a permanent injunction.

          5. Whether the scope of the injunctive relief sought by ResMan is proportional to the
             alleged harm it is intended to prevent and is the most narrowly tailored relief
             available to address the alleged irreparable injury.

       Affirmative Defenses

          1. Whether Karya has satisfied its burden of proof that ResMan’s claims are barred
             by ResMan’s first material breach of the MSA and related documents.

 G.    LIST OF WITNESSES

       Plaintiff’s Witness List is attached hereto as Exhibit 1.

       Defendants’ Witness List is attached hereto as Exhibit 2.

 H.    LIST OF EXHIBITS

       Plaintiff’s Exhibit List is attached hereto as Exhibit 3.

                                                 37
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 38 of 41 PageID #: 16196




       Defendants’ Exhibit List is attached hereto as Exhibit 4.

 I.    LIST OF ANY PENDING MOTIONS

          Defendants’ Motion for Summary Judgment on Plaintiff’s Claims for Attorneys’ Fees
           (Dkt. 91)

          Defendants’ Motion to Strike Expert Testimony of Steven R. Kursh (Dkt. 102)

          Defendants’ Motion for Partial Summary Judgment on Plaintiff’s Claims for
           Misappropriation of Trade Secrets (Dkt. 105)

          Plaintiff’s Amended Motion for Summary Judgment (Dkt. 117)

          Plaintiff’s Motion to Strike Expert Testimony of Michael C. Brogioli (Dkt. 131)

 J.    PROBABLE LENGTH OF TRIAL

       Plaintiff believes the probable length of trial is ten days. Plaintiff believes that (i) each
       side should have 30 hours to present its case, excluding opening and closing, and reserve
       the right to seek additional time upon a showing of good cause; (ii) opening statements
       should be 45 minutes for each side; and (iii) closing arguments should be 60 minutes for
       each side.

       Defendants believe the probable length of trial is seven days.

 K.    MANAGEMENT CONFERENCE LIMITATIONS

       In addition to the limitations from the Court, the parties propose that, in order to facilitate
       a trial that is more orderly and efficiently utilizes the time and resources of the Court,
       jury, and parties, the Court should adopt the proposals contained herein at Exhibit 5
       (titled Stipulated Trial Agreement) as applying to the trial of this case.

 L.    CERTIFICATIONS

       The undersigned counsel for each of the parties in this action do hereby certify and
       acknowledge the following:

       (1) Full and complete disclosure has been made in accordance with the Federal Rules of
       Civil Procedure and the Court’s orders;

       (2) Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local
       Rules, and the Court’s orders have been complied with;

       (3) Each exhibit in the List of Exhibits herein:
              (a) is in existence;

                                                 38
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 39 of 41 PageID #: 16197




               (b) is numbered; and
               (c) has been disclosed and shown to opposing counsel.

        Approved as to form and substance:

        Attorneys for Plaintiff(s):   ______________________________________________

        Attorneys for Defendant(s): ______________________________________________


 The Joint Pre-Trial Order is hereby approved this ____ day of _______________, 2020.


                                             Respectfully submitted,

                                      By:    /s/ Maria Wyckoff Boyce
                                             Maria Wyckoff Boyce, Lead Attorney
                                             Texas SBN 22095050
                                             maria.boyce@hoganlovells.com
                                             Cristina Espinosa Rodriguez
                                             Texas SBN 00793701
                                             cristina.rodriguez@hoganlovells.com
                                             Jillian C. Beck
                                             Texas SBN 24082672
                                             jillian.beck@hoganlovells.com
                                             Ira Jamshidi
                                             Texas SBN 24092574
                                             ira.jamshidi@hoganlovells.com
                                             S. Lee Whitesell
                                             Texas SBN 24093356
                                             lee.whitesell@hoganlovells.com
                                             HOGAN LOVELLS US LLP
                                             609 Main Street, Suite 4200
                                             Houston, Texas 77002
                                             T (713) 632-1400
                                             F (713) 632-1401

                                             Jessica L. Ellsworth (admitted pro hac vice)
                                             jessica.ellsworth@hoganlovells.com
                                             HOGAN LOVELLS US LLP
                                             555 Thirteenth Street, NW
                                             Washington, DC 20004
                                             T (202) 637-5600
                                             F (202) 637-5910

                                             Michael E. Jones

                                               39
Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 40 of 41 PageID #: 16198




                                     Texas SBN 10929400
                                     POTTER MINTON, P.C.
                                     110 North College, Ste. 500
                                     Tyler, Texas 75702
                                     T (903) 597-8311
                                     F (903) 593-0846

                                     Tommy Jacks
                                     jacks@fr.com
                                     Texas Bar No. 10452000
                                     FISH RICHARDSON P.C.
                                     111 Congress Avenue, Ste. 810
                                     Austin, TX 78701
                                     Tel: (512) 472-5070
                                     Fax: (512) 320-8935

                                     Daniel C. Winston (admitted pro hac vice)
                                     dwinston@choate.com
                                     Greta A. Fails (admitted pro hac vice)
                                     gfails@choate.com
                                     CHOATE, HALL & STEWART LLP
                                     Two International Place
                                     Boston, MA 02110
                                     T (617) 248-5000
                                     F (617) 248-4000

                                     Counsel for Plaintiff
                                     ResMan, LLC


                               By:   /s/ Michael E. Richardson
                                     Michael E. Richardson, Lead Attorney
                                     State Bar No. 24002838
                                     mrichardson@beckredden.com
                                     Seepan V. Parseghian
                                     State Bar No. 24099767
                                     sparseghian@beckredden.com
                                     BECK REDDEN LLP
                                     1221 McKinney STREET, Suite 4500
                                     Houston, TX 77010
                                     Telephone: (713) 951-3700
                                     Facsimile: (713) 951-3720

                                     Richard A. Sayles
                                     State Bar No. 17697500
                                     dsayles@bradley.com

                                       40
    Case 4:19-cv-00402-ALM Document 238 Filed 11/02/20 Page 41 of 41 PageID #: 16199




                                           Mark D. Strachan
                                           State Bar No. 19351500
                                           mstrachan@bradley.com
                                           BRADLEY ARANT BOULT Cummings LLP
                                           4400 Renaissance Tower
                                           1201 Elm Street
                                           Dallas, Texas 75270
                                           Telephone No. (214) 939-8700
.                                          Facsimile No. (214) 939-8787

                                           ATTORNEYS FOR DEFENDANTS
                                           KARYA PROPERTY MANAGEMENT, LLC
                                           AND EXPEDIEN, INC.



         SIGNED this 2nd day of November, 2020.




                                  ___________________________________
                                  AMOS L. MAZZANT
                                  UNITED STATES DISTRICT JUDGE




                                             41
